110 Mich. App. 22 (1981)
312 N.W.2d 160
PISKORSKI
v.
ART CENTRE HOSPITAL.
Docket No. 47990.
Michigan Court of Appeals.
Decided October 6, 1981.
Lopatin, Miller, Freedman, Bluestone, Erlich & Rosen (by Steven G. Silverman), for plaintiff.
Kitch, Suhrheinrich, Smith, Saurbier & Drutchas, P.C. (by David L. Moffitt), for defendant hospital.
*24 Before: R.M. MAHER, P.J., and R.B. BURNS and CYNAR, JJ.
R.B. BURNS, J.
Plaintiff filed suit in Wayne County Circuit Court for medical malpractice. Defendants filed a motion for accelerated judgment, claiming that the circuit court did not have jurisdiction because the plaintiff's decedent had signed an arbitration agreement as provided for in MCL 600.5040 et seq.; MSA 27A.5040 et seq. The circuit court granted the motion for accelerated judgment.
Plaintiff appeals, claiming that the R. Hood-McNeely-Geake Malpractice Arbitration Act is unconstitutional because it requires that one person of the three-member arbitration panel be a physician. Plaintiff also claims that the arbitration agreement constituted a contract of adhesion.
There is a difference of opinion among the judges of the Court of Appeals as to the constitutionality of the medical malpractice arbitration act.
Morris v Metriyakool, 107 Mich. App. 110; 309 NW2d 910 (1981), and Brown v Siang, 107 Mich. App. 91; 309 NW2d 575 (1981), both held that the act was constitutional.
Jackson v Detroit Memorial Hospital, 110 Mich. App. 202; 313 NW2d 212 (1981), holds that the act is unconstitutional.
In our opinion, the reasoning set forth in Jackson is the better position, and we adopt that view.
Reversed and remanded for trial.
R.M. MAHER, P.J., concurred.
CYNAR, J. (dissenting).
I dissent for the reasons set forth in my opinion in Morris v Metriyakool, 107 Mich. App. 110; 309 NW2d 910 (1981).